 Case 4:18-cv-00159-O Document 70 Filed 09/03/20       Page 1 of 11 PageID 1154



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

KATHIE CUTRER,                           §
                                         §
                         PLAINTIFF,      §
                                         §
VS.                                      §         CA NO. 4:18-CV-00159-O
                                         §
TARRANT COUNTY LOCAL WORKFORCE           §
DEVELOPMENT BOARD D/B/A TARRANT          §
COUNTY WORKFORCE SOLUTIONS [SIC],        §
AND INSPERITY, INC.,                     §
                                         §
                         DEFENDANTS.     §



          WORKFORCE SOLUTIONS’ OPPOSED MOTION TO MODIFY
           SCHEDULING ORDER (AND REQUEST FOR EXPEDITED
            CONSIDERATION), AND MEMORANDUM IN SUPPORT



                                      MOTION

      Pursuant to Fed. R. Civ. P. 16(b)(4), Defendant respectfully moves for

modification of the Scheduling Order (Docket No. 32) by extending the discovery

deadline until September 30, 2020, or until fourteen (14) days after the Court’s

order granting the motion, whichever is later, for the purpose of permitting the

deposition of Plaintiff’s counsel regarding the substance of the personal affidavit

submitted by Plaintiff’s counsel (Docket No. 65, pp. 42-43) in opposition to

Defendant’s motion for summary judgment. Additionally, Defendant respectfully

requests that the Court order expedited briefing and hearing of the motion, so

the motion may be determined expeditiously and the deposition may take place

before September 30, 2020. The motion is based on the following grounds.




                                                                                  1
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20        Page 2 of 11 PageID 1155



A. THE RELEVANT ISSUE:

   On January 2, 2020, the Court entered its Scheduling Order (Docket No. 32),

which established a discovery deadline of August 7, 2020.

   As the Court knows from the summary judgment briefing, Defendant

contends Plaintiff failed to exhaust administrative remedies regarding any of the

three “causes of action” alleged in the Complaint. In particular regarding the

“Third Cause of Action” (post-employment retaliation), Defendant contends

Plaintiff failed to file with the EEOC any sworn, verified administrative charge

concerning that retaliation claim.

B. DEFENDANT’S DUE DILIGENCE EXERCISED BEFORE THE DISCOVERY DEADLINE:

   Before the August 7, 2020, discovery deadline, the evidence known to

Defendant relevant to the exhaustion claim regarding the “Third Cause of Action”

consisted of the following:

   1. Through an OPEN RECORDS ACT request, Defendant obtained a copy of the

file of the Texas Workforce Commission (“TWC”) regarding Plaintiff. That file

reflected that on May 17, 2017, Plaintiff’s attorney had faxed an unsworn

complaint form to the TWC, alleging retaliation (App. Ex. 38), 1 which the TWC

had then referred to the EEOC for investigation. App. Ex. 39.

   2. Through a FREEDOM OF INFORMATION ACT request, Defendant also obtained

a copy of the EEOC’s file regarding the unsworn retaliation complaint Plaintiff’s

counsel had faxed to the TWC. Suppl. Ex. 1. 2 The EEOC’s file reflected:
    The EEOC drafted a proposed charge (“the Draft Charge”) and on October

       6, 2017, mailed it to Plaintiff’s attorney with repeated requests in the cover

   1  Unless otherwise indicated, references to exhibits are to the exhibits
contained in Defendant’s Appendix in support of its motion for summary
judgment, Docket No. 39.
   2 “Suppl. Ex.” refers to exhibits contained in Defendant’s Supplemental
Appendix in support of its motion for summary judgment, Docket No. 68.

                                                                                   2
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20      Page 3 of 11 PageID 1156



     letter that Plaintiff sign and return it to the EEOC within 30 days, or the

     matter would be dismissed without investigation. App. Exs. 40, 41.

    The EEOC’s cover letter (App. Ex. 40, pp. 98-99) stated, inter alia

     (emphasis added): “Sign and date the charge in the bottom left hand block

     where I have marked an “X” and highlighted in yellow. . . .” See id., p. 100:




    But, Plaintiff failed to return a signed, verified charge to the EEOC. So, the

     EEOC dismissed the unperfected charge. App. Ex. 44. See Suppl Ex. 1,

     p. 5:




   3. In January 2020, Defendant served requests for production on Plaintiff.

Request No. 9 expressly requested (emphasis added):

   REQUEST NO. 9

   All correspondence, email, text messages, or other record of
   communications, e.g., notes of telephone communications, etc.,
   concerning (1) this case; (2) your allegations made in this litigation, or
   (3) Defendant, its officers, directors, partners or employees with:

   . . . b. Any other governmental agency; e.g., the EEOC, Department of
   Labor, Immigration and Customs Enforcement, TWC, any state or local
   fair employment practices agency, etc.



                                                                                 3
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20      Page 4 of 11 PageID 1157



   including without limitation, correspondence, Intake Questionnaires,
   statements, affidavits, exhibits submitted in connection with any
   discrimination charge, unfair labor practice charge, or claim, etc.

   4. On February 27, 2020, Plaintiff responded to the production request

without objection and made her document production. The document

production included multiple copies of the unsigned draft charge (Bates

numbered by Plaintiff’s attorney before production), including an apparent copy

of the original Draft Charge as received by Plaintiff’s counsel from the EEOC,

because the document contained the original “x’s” and yellow highlighting

referenced in the EEOC’s letter to Plaintiff’s counsel!!! Sched. Order App. Ex. 1

(Docket No. 71):




   5. On March 3, 2020, Defendant served additional interrogatories and

requests for production on plaintiff. See Mot. Compel App. Exs. 3 and 4 (Docket

No. 62, pp. 23-34). Those discovery requests included, inter alia:

    Interrogatory No. 22: “If you contend you perfected a Charge against
     Defendant of unlawful retaliation under the ADA, state the facts and basis
     on which you make such contention . . .”

    Request for Production No. 42: “All documents, if any, which you contend
     constitute a perfected Charge against Defendant of unlawful retaliation
     under the ADA.”

    Request for Production No. 46: “The original EEOC letter received by your
     attorney.”




                                                                                 4
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20      Page 5 of 11 PageID 1158



   6. Before the August 7, 2020, discovery deadline, despite repeated requests

for document production and responses to this second set of discovery, Plaintiff’s

counsel failed and refused to respond. 3

   7. On June 26, 2020, Defendant filed its motion for summary judgment

(Docket Nos. 38, 39), including summary judgment regarding Plaintiff’s “Third

[retaliation] Cause of Action” on the grounds that Plaintiff had failed to exhaust

administrative remedies by failing to file a sworn, verified charge with the EEOC.

   8. On July 16, 2020, Plaintiff’s counsel filed a motion for a 30 day extension

of time to respond to the motion for summary judgment (Docket No. 42)—a date

after the August 7, 2020, discovery deadline. The Court granted and extension

until July 31, 2020. Docket No. 43.

   9. On July 30, 2020, Plaintiff’s counsel filed a second motion for extension

of time to respond to the motion for summary judgment (Docket No. 46)—again,

to a date after the discovery deadline.

   10. The next day, July 31, 2020, Plaintiff’s counsel filed an Amended

Request to Strike Deemed Admissions. Docket No. 47. In that motion, Plaintiff’s

represented to the Court and Defendant (Docket No. 47, p. 3 (emphasis added))

that he had “diligently obtained answers to Defendant’s Request for Admission,”

and attached copies of the responses to the motion. Those “diligently obtained”

responses included the following admissions filed with the Court (Docket No. 47,

p. 55 ; Docket No. 68, p. 42 (highlighting added)):




   3 Thus, pending before the Court is Defendant’s motion to compel. Docket
No. 55.

                                                                                 5
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20     Page 6 of 11 PageID 1159




C. CONDUCT OF PLAINTIFF’S COUNSEL AFTER THE CLOSE OF DISCOVERY:

   On August 28, 2020—three weeks after the close of discovery—Plaintiff’s

counsel filed his affidavit with this Court (Docket No. 65, p. 42) in which he

claims (contrary to all of the foregoing evidence, including his own “diligently

obtained” admissions):




   However:
    Plaintiff’s counsel provided no evidence to support the alleged signing of

      the Draft Charge, e.g., a copy of the signed document from his records,




                                                                                6
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20         Page 7 of 11 PageID 1160



       contemporaneous time/billing records reflecting the alleged meeting

       between himself and Plaintiff, etc. 4

    Plaintiff’s counsel provided no evidence to support the alleged mailing of a

       signed Draft Charge, e.g., a copy of a cover letter from him to the EEOC, a

       certified mail or other postage receipt, etc. 5

    If the events described in Plaintiff’s counsel’s affidavit occurred, those facts

       should have been disclosed months ago—long before the discovery

       deadline and long before Defendant filed its motion for summary

       judgment—in response to Interrogatory No. 22.

    Plaintiff’s counsel has still refused to respond to the second set of

       interrogatories and requests for production, served six months ago today.

   For the foregoing reasons (and as explained in the Memorandum, below) good

cause exists for modifying the Scheduling Order to permit the deposition of

Plaintiff’s counsel. Defendant plainly exercised due diligence in developing the

case, conducting discovery before the discovery deadline, and filing its motion

for summary judgment and until receipt of the sham affidavit of Plaintiff’s

counsel had no reason whatsoever to question the self-evident facts from the

EEOC file that Plaintiff had failed to file a sworn charge with the EEOC.


   4  In fact, as previously noted, the only copy of the Draft Charge Plaintiff has
produced in discovery is the original, unsigned Draft Charge as Plaintiff’s counsel
received it from the EEOC—including the EEOC investigator’s “x’s” and yellow
highlighting!!! Sched. Order App. Ex. 1 (Docket No. 71). If a signed document
exists, it should have been produced months ago—long before the discovery
deadline and long before Defendant filed its motion for summary judgment—in
response to Request for Production No. 9. Any such document would also have
been expressly called for by Request for Production No. 42, served six months
ago and still unanswered.
   5 If any such documents exist, they should have been produced months ago—
long before the discovery deadline and long before Defendant filed its motion for
summary judgment—in response to Request for Production No. 9.

                                                                                    7
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20        Page 8 of 11 PageID 1161



   No other deadlines will be adversely affected by the modification. Trial is not

scheduled until January 2021, and pretrial materials are not required until

December. Docket No. 32.

   Accordingly, Defendant respectfully requests the Scheduling Order be

modified by extending the discovery deadline for the limited purpose of allowing

Defendant to take the deposition of Plaintiff’s attorney.


                          MEMORANDUM IN SUPPORT

   THE APPARENT SHAM AFFIDAVIT OF PLAINTIFF’S COUNSEL AND
   THE APPARENT DECEPTION PRACTICED BY PLAINTIFF’S COUNSEL
   ON THE COURT AND DEFENDANT NECESSITATE THE DEPOSITION
   OF PLAINTIFF’S COUNSEL (OR A RULE 11(C)(3) HEARING).

   The Court need look no further for a concise summary of the law applicable

to Defendant’s motion than this Court’s own recent opinion in Chandler v.

Phoenix Services, 2020 WL 487503 (Jan. 30, 2020) (granting motion to disqualify

counsel and compelling attorney’s deposition). Although federal courts generally

disfavor the practice of deposing a party’s attorney, id., (citing Theriot v. Parish

of Jefferson, 185 F.3d 477, 491 (5th Cir. 1999)), such depositions are allowed

when “‘(1) no other means exist to obtain the information than to depose

opposing counsel; (2) the information sought is relevant and non-privileged; and

(3) the information is crucial to the preparation of the case.’” Davis-Lynch, Inc. v.

Weatherford Int’l, Inc., 2009 WL 2174925, at 2 (E.D. Tex. July 21, 2009) (quoting

Nguyen v. Excel Corp., 197 F.3d 200, 208 (5th Cir. 1999)). All three factors are

plainly present in this case.

   First, no other means exist to obtain the information regarding the alleged

signing and mailing of the Draft Charge, as alleged in opposing counsel’s

affidavit. Although it is possible Plaintiff might remember a nearly three-year-old

meeting and could testify regarding having signed the Draft Charge—that

                                                                                   8
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20         Page 9 of 11 PageID 1162



currently is an unknown in as much as Defendant has not, yet, been able to take

Plaintiff’s deposition—based on counsel’s affidavit, only Plaintiff’s attorney would

be able to testify regarding, inter alia, what, if anything, allegedly happened to

the Draft Charge after it was supposedly signed, why he has not been able to

provide a copy of the supposedly signed document, why the original unsigned

yellow-highlighted copy received from the EEOC remains in his file, why he is

unable to produce a cover letter for allegedly having returned a verified charge

to the EEOC, what, if any, documentary evidence does he possess to corroborate

his naked claim of mailing, what billing records does he have regarding the

alleged client meeting, if the events alleged in his affidavit occurred why did he

represent to the Court and the Defendant just one week before the discovery

deadline that he had “diligently obtained” responses to Requests for Admission

Nos. 22-24 and admitted Plaintiff had not signed the Draft Charge which still

remained unperfected, why did he wait until three weeks after the discovery

deadline to disclose the alleged facts in his affidavit instead of answering

Interrogatory No. 22, etc., etc., etc.? 6

    Second, the information sought is plainly relevant and non-privileged. It is

potentially directly relevant to Defendant’s failure-to-exhaust-administrative-

remedies defense—as evidenced by the fact that Plaintiff’s counsel believed the

information in his affidavit to be sufficiently relevant to compel him to submit it

to the Court in opposition to Defendant’s motion for summary judgment and cite

his affidavit in Plaintiff’s brief in opposition to the motion. The information is also




    6In lieu of a deposition by Defendant, the Court may well want to consider
sua sponte holding an evidentiary hearing concerning these questions (and
others), pursuant to Fed. R. Civ. P. 11(c)(3), and obtaining answers directly from
Plaintiff’s counsel under oath in open court.

                                                                                     9
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20         Page 10 of 11 PageID 1163



non-privileged. The information sought does not involve disclosure of attorney

client communications or work product.

    Third, if the Court denies Defendant’s motion for summary judgment

regarding Plaintiff’s “Third Cause of Action,” whether Plaintiff exhausted

administrative remedies regarding that claim will become a jury question for

trial. Thus, the information sought would be crucial to trial preparation.

    Fourth, the information sought will be relevant in determining whether

disqualification of Plaintiff’s counsel will be necessary under Tex. Discipl. Rules

Prof’l Conduct, Rule 3.08(a), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G,

app. A (West 2019) (“A lawyer shall not accept or continue employment as an

advocate before a tribunal in a contemplated or pending adjudicatory proceeding

if the lawyer knows or believes that the lawyer is or may be a witness necessary

to establish an essential fact on behalf of the lawyer’s client, unless. . . .”).

                   CONCLUSIONS AND REQUESTED RELIEF

    For all of the forgoing reasons, good cause exists for limited modification of

the Scheduling Order to extend the discovery deadline until September 30, 2020,

or fourteen (14) days after entry of the Court’s Order granting the motion, for the

limited purpose of being able to take the deposition of Plaintiff’s counsel.
Defendant respectfully requests that the Court order expedited briefing of the

motion, consider holding a prompt hearing on the motion and, thereupon, the

motion should be, in all things, GRANTED.




                                                                                    10
 Case 4:18-cv-00159-O Document 70 Filed 09/03/20      Page 11 of 11 PageID 1164



                                      Respectfully Submitted,

                                      /s/ John L. Ross
                                      JOHN L. ROSS 7
                                      Texas State Bar No. 17303020
                                      THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                      700 North Pearl Street
                                      Suite 2500
                                      Dallas, Texas 75201
                                      Telephone: (214) 871-8206
                                      Fax:        (214) 871-8209
                                      Email:      jross@thompsoncoe.com

                                      ATTORNEYS FOR DEFENDANT

                         CERTIFICATE OF CONFERENCE

   I certify that after receiving Plaintiff’s summary judgment response (including

opposing counsel’s affidavit) near midnight on August 28, 2020, between August

29-31, I had numerous communications with opposing counsel regarding, e.g.,

his affidavit, the consequent necessity for his deposition, possible need to

disqualify him as counsel, and requested dates for the deposition. He opposes

giving his deposition.

                                      /s/ John L. Ross
                                      JOHN L. ROSS

                          CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically and notice of the

filing was thereby given to Plaintiff’s counsel on the date file-stamped by the

Clerk. Parties may access this filing through the court’s electronic filing system.

                                      /s/ John L. Ross
                                      JOHN L. ROSS


   7 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization.

                                                                                11
